Citation Nr: 1234736	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-21 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to an increased initial rating for a seizure disability, in excess of 10 percent prior to December 11, 2010, and in excess of 60 percent as of December 11, 2010.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in November 2010 for additional development.

The issue of entitlement to service connection for a headache disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's seizure disability has been manifested by symptoms analogous to experiencing generalized convulsive epilepsy at least once every four months over the previous 12 months, throughout the entire period on appeal.

2.  The Veteran's service-connected seizure disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent initial rating, but not higher, for a seizure disability, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

2.  The criteria for a rating in excess of 60 percent for a seizure disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

3.  The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2004, December 2005, August 2006, October 2008, and November 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Seizure Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving the factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's seizure disability claim is based on the assignment of an initial evaluation following an initial award of service connection for a seizure disability.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for a seizure disability was granted by a May 2005 rating decision and a 10 percent rating was assigned, effective March 14, 2004, under 38 C.F.R. § 4.124a, Diagnostic Code 8999-8911.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted epilepsy, under Diagnostic Code 8999, was the service-connected disability, and petit mal epilepsy, under Diagnostic Code 8911, was a residual condition.

The Veteran's service medical records include multiple reports of seizures.  The first seizure occurred in April 2003, and was reported to have included loss of consciousness for one to two minutes and rigidness, but no clonic activity, tongue-biting, or loss of bowel/bladder control.  The second seizure occurred in early June 2003 and included loss of consciousness for less than five minutes, rigidness, and lip biting, but no loss of bowel/bladder control.  The third seizure occurred in late June 2003 and included loss of consciousness.  An October 2003 service medical board report stated that the Veteran's seizures were prostrating and disabling.

After separation from service, a February 2004 VA neurology clinic report stated that, after evaluation, the impression was that the Veteran had chronic seizures with contractions of the left limbs.

A February 2005 VA outpatient medical report stated that the Veteran had experienced one seizure in 2004.

A February 2005 VA social work note stated that the Veteran had attempted to work following separation from service, but had experienced a seizure while operating heavy machinery and had not been able to work since that time.

In a March 2005 VA vocational rehabilitation report, the Veteran reported that he was not allowed to have a driver's license and as a result could not work.

In an April 2005 VA epilepsy examination report, the Veteran reported that his first seizure in April 2003 was a grand mal seizure, and that he had experienced 14 seizures over the previous year, with the most recent one being two weeks before.  The disability was characterized as generalized convulsive epilepsy, which contemplated grand mal, atonic, myoclonic, tonic, clonic, and tonic-clonic seizures.  The Veteran was reported to have experienced no episodes of generalized "non-conclusive" epilepsy, but at least one episode of generalized "conclusive" epilepsy per month over the previous 12 months.  The diagnosis was seizure disability.  The examiner stated that the Veteran's seizures prevented him from driving.

In a May 2005 VA vocational rehabilitation report, the Veteran reported that he had last been employed at a car manufacturing plant in 2002, and that he was unable to work due to physical problems, including a seizure disability.  The examiner stated that the Veteran appeared to be willing to work but had been unable to meet the physical demands of competitive employment.  The examiner concluded that the severity of the Veteran's seizure disability limited his ability to perform job duties that were consistent with his work experience.  Specifically, the Veteran was a danger to himself and others and could not work around machinery, scaffolding, or any job that might pose a dangerous situation due to his seizures.  The Veteran also reported that televisions and cathode ray tube monitors had a tendency to cause his seizures.  The examiner stated that, considering the Veteran's education and employment history, the Veteran might possess transferrable skills, however he would require medical clearance to participate in any vocational rehabilitation program and the prognosis for his recovery was questionable due to his uncontrolled seizures.

In a February 2006 statement, the Veteran reported that he had a seizure every four to five weeks, sometimes with loss of bladder control.  He reported multiple incidents of property destruction which were caused by his seizures, including incidents with a riding lawnmower, flooding of a house, and a fire in a house.

In a July 2006 statement, a friend of the Veteran stated that he had roomed with the Veteran from October 2003 through December 2003, at which time he had witnessed the Veteran experiencing grand mal seizures.  The Veteran's friend claimed that he was able to identify the seizures as grand mal seizures as he was subject to the same kind of seizures himself.

In a January 2008 VA outpatient medical report, the Veteran stated that he experienced seizures approximately every six to seven weeks, was unable to work, and had been advised not to work due to the potential for injury.

In a January 2009 VA epilepsy examination report, the Veteran reported that he had experienced seizures approximately once every seven weeks in 2004, but that they were presently under control.  He reported that his last seizure occurred in March 2008 and was a grand mal seizure.  The Veteran stated that the reduction in seizure activity was due to lifestyle changes, including reduction of activities to four hours per day, avoidance of physical activities, stressful activities, and heavy lifting.  The disability was characterized as generalized convulsive epilepsy, which contemplated grand mal, atonic, myoclonic, tonic, clonic, and tonic-clonic seizures.  The Veteran was reported to have experienced at least 10 episodes of generalized "non-conclusive" epilepsy per week, and at least one episode of generalized "conclusive" epilepsy per month over the previous 12 months.  The Veteran himself reported having had one grand mal seizure over the previous 12 months, with several petit mal seizures.

In a March 2009 VA outpatient medical report, the Veteran reported that his seizures were brought on by anxiety and getting upset.

In a December 2010 VA epilepsy examination report, the Veteran stated that he experienced seizures with left arm jerking followed by generalization, tongue biting, and incontinence.  He reported that they were caused by illness and stress and also occasionally included odd tastes and smells.  He reported that his last seizure occurred in November 2010.  The disability was characterized as generalized convulsive epilepsy, which contemplated grand mal, atonic, myoclonic, tonic, clonic, and tonic-clonic seizures.  The Veteran was reported to have experienced generalized convulsive epilepsy at least once every four months over the previous 12 months.

Epilepsy, petit mal, is rated under Diagnostic Code 8911 which directs that the disability be rated under the General Rating Formula for Minor Seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).  Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent rating is warranted for at least one major seizure in the last six months or two in the last year, or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for averaging at least one major seizure in four months over the last year or an average of nine to ten minor seizures per week.  An 80 percent rating is warranted for averaging at least one major seizure in three months over the last year or more than ten minor seizures weekly.  A 100 percent rating is warranted for averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a General Rating Formula (2011).

For VA purposes, a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. §4.124a, Diagnostic Code 8911, Note (1) (2011).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2) (2011).

The ratings assigned for epilepsy are entirely determined by the frequency and severity of the Veteran's seizures.  In this case, the Board finds that the Veteran's seizure disability was initially manifested by an average of one major seizure in four months throughout the entire period on appeal.  The Veteran's service medical records and early post-service medical records do not clearly state whether the Veteran's seizures qualified as major or minor seizures for VA purposes.  However, the October 2003 service medical board report specifically described the Veteran's first three seizures.  The first seizure, in April 2003, was specifically stated to have not included clonic activity.  Accordingly, the Board finds that it qualifies as a minor seizure for VA purposes.  The second seizure, in early June 2003, was not actively reported to have included clonic activity, but it was specifically noted that the Veteran had bitten his lip.  Such a finding is consistent with clonic activity.  Accordingly, the Board finds that it qualifies as a major seizure for VA purposes.  The third seizure, in late June 2003, includes no reported manifestations other than loss of consciousness.  Accordingly, the Board finds that it qualifies as a minor seizure for VA purposes.

In addition, in a July 2006 statement, a friend of the Veteran reported that he had witnessed the Veteran experiencing grand mal seizures between October 2003 and December 2003.  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran's friend's statement was based on personal observation of the Veteran.  Furthermore, while characterizing what he saw as a grand mal seizure includes an element of medical diagnosis, the friend stated that he experienced grand mal seizures himself.  The Board finds that a layperson who experiences grand mal seizures has some experience in identifying such seizures when they are observed happening to another person.  Accordingly, the Board finds the July 2006 statement to be competent and credible evidence.  The July 2006 statement does not specify the number of seizures that the Veteran experienced between October 2003 and December 2003, but it specifically states that the Veteran was observed experiencing "Gran[d] Mal seizures."  The plural form of the word seizures indicates that at least two were observed.  Therefore, the competent and credible evidence of record shows that the Veteran experienced at least three major seizures in the 12 months prior to March 14, 2004, which is equivalent to averaging at least one major seizure in four months over that one year period.  Accordingly, the Board finds that an initial rating of 60 percent is warranted for the Veteran's seizure disability.

The Board finds that an initial rating in excess of 60 percent is not warranted as the preponderance of the evidence of record shows that the Veteran did not experience at least one major seizure in three months over the previous year or more than ten minor seizures weekly.  The evidence of record demonstrates that the Veteran experienced at least three major seizures in the one year period prior to March 14, 2004, but the evidence of record is not specific enough to allow the Board to determine whether the Veteran experienced further major seizures beyond that number.  In addition, in February 2005, the Veteran specifically stated that he had only experienced one seizure in all of 2004.  Accordingly, an initial rating in excess of 60 percent is not warranted.  The evidence also does not show more than 10 minor seizures weekly during that 12-month period.  The result of the finding is that a 60 percent rating will be assigned for the entire period on appeal.  However, the Board has also considered whether additional staged ratings would be warranted.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the evidence regarding the frequency and severity of the Veteran's symptoms from approximately 2005 to 2009 is unclear and contradictory.  Part of the confusion is caused by some of the wording used in the April 2005 and January 2009 VA epilepsy examination reports.  Both of those reports counted the Veteran's episodes of generalized "conclusive" and "non-conclusive" epilepsy.  Read literally, the Board interprets "non-conclusive" episodes of epilepsy to mean incidents which have not been conclusively demonstrated to be true seizures, and that do not qualify as either or major or minor seizures for VA purposes.  While the Board interprets "conclusive" episodes of epilepsy to mean confirmed seizures, such a statement does not indicate whether the seizures were major or minor for VA purposes.  However, the terms used are also very similar to "convulsive" and "non-convulsive," and it is possible that the phrases were simple misspelled in the April 2005 and January 2009 VA epilepsy examination reports.  Such a misspelling interpretation would also mesh more closely with the ratings code as, for VA purposes, "convulsive" epilepsy would correlate with major seizures and "non-convulsive" epilepsy would correlate with minor seizures.  The misspelling interpretation is also supported by the fact that the frequency of the episodes reported is phrased in such a way as to correspond to the rating criteria as delineated in the General Rating Formula.  38 C.F.R. § 4.124a, General Rating Formula (2011).  Read in that manner, both the April 2005 and January 2009 VA epilepsy examination reports demonstrate a level of epilepsy severity that would warrant a 100 percent evaluation.  However, the misspelling interpretation is itself contradicted by the fact that, in the January 2009 VA epilepsy examination report, the Veteran reported having had one grand mal seizure in the previous 12 months, with several petit mal seizures.  That specific report of only one grand mal seizure in the previous 12 months is entirely inconsistent with a finding of at least one episode of generalized "convulsive" epilepsy per month in the previous 12 months.

Fortunately, the December 2010 VA epilepsy examination report does not have similar problems.  That report specifically stated that the Veteran experienced generalized convulsive epilepsy at least once every four months over the previous 12 months.  That finding corresponds precisely to the criteria for a 60 percent rating under the General Rating Formula.  38 C.F.R. § 4.124a, General Rating Formula (2011).  Therefore, because that report is not contradictory and provides clear, competent opinion as to the frequency and type of seizures, the Board finds that the evidence of record demonstrates that the Veteran's epilepsy manifestations warranted a 60 percent rating in March 2004 and December 2010.  For the period in between these dates, there is evidence that the Veteran's epilepsy warranted a 100 percent rating (for at least one episode of generalized "convulsive" epilepsy per month in the previous 12 months), but there is also evidence that the Veteran's epilepsy warranted a 20 percent rating (only one grand mal seizure in the previous 12 months).  The Board finds that those findings, in the same report and the following report, are inconclusive and do not establish that it is at least as likely as not that a higher rating is warranted.  As the ratings on either side of the period are consistent and the evidence during the period is unclear and contradictory, the Board finds that a 60 percent rating is most analogous to the manifestations of the Veteran's seizure disability throughout the entire period on appeal.  The Board also emphasizes that this 60 percent rating is found to be analogous to the Veteran's symptoms, in part, because of the additional grant of TDIU discussed below.

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a seizure disability inadequate.  The Veteran's seizure disability was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8911, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's seizure disability is predominantly manifested by an average of one major seizure in four months throughout the entire period on appeal.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned herein for his seizure disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of epilepsy, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 60 percent rating for the Veteran's seizure disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  The evidence does not show that the Veteran's seizure disability results in frequent hospitalization.  In addition, while there is evidence that the disability results in marked interference with employment, such interference has been specifically taken into account by the grant of TDIU discussed below.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's seizure disability does not meet the criteria for a rating in excess of 60 percent at any time under consideration.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

TDIU

The evidence of record shows that the Veteran is unemployed.  In addition, in August 2012 the Veteran's representative requested that the Board consider the issue of entitlement to TDIU as an inferred claim.  Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board shall consider entitlement to TDIU in conjunction with the claims on appeal.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for a seizure disability, rated 60 percent disabling.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met, even though the increased initial rating of 60 percent for a seizure disability assigned herein has not yet been implemented.  Accordingly, the Board must examiner whether the Veteran's service-connected seizure disability renders him unemployable.

The evidence of record clearly demonstrates that the Veteran has not maintained employment for any significant period since his separation from service in March 2004.  In addition, the evidence of record includes multiple reports which indicate that the Veteran is not capable of gainful employment due to his seizure disability.  

Specifically, VA vocational rehabilitation reports dated in March 2005 and May 2005 stated that the Veteran reported that he was not allowed to have a driver's license and as a result could not work.  In addition, it was concluded that the severity of the Veteran's seizure disability limited his ability to perform job duties that were consistent with his work experience.  It was found that the Veteran was a danger to himself and others and could not work around machinery, scaffolding, or any job that may pose a dangerous situation due to his seizures.  The May 2005 examiner stated that, considering the Veteran's education and employment history, the Veteran might possess transferrable skills, however he would require medical clearance to participate in any vocational rehabilitation program and the prognosis for his recovery was questionable due to his uncontrolled seizures.  There is no evidence of record that the Veteran was ever subsequently cleared to participate in any vocational rehabilitation, let alone achieved recovery.  There also is no evidence that otherwise indicates that the Veteran is capable of sustaining gainful employment despite his seizure disability.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran's inability to sustain gainful employment is specifically related to his service-connected seizure disability.

Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's service-connected seizure disability precludes him from securing or following a substantially gainful occupation.  Therefore, a total disability rating for compensation purposes based on individual unemployability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 60 percent for a seizure disability, is granted, but a rating higher than 60 percent is denied.

A total disability rating for compensation purposes based on individual unemployability is granted.


REMAND

The Veteran seeks service connection for a headache disability.  In accordance with a November 2010 Board remand, the Veteran was provided with a VA medical examination in December 2010 to determine the etiology of his headache disability.  A subsequent December 2011 medical opinion stated that the Veteran's headache disability had pre-existed his period of active service from March 2003 to March 2004, and it had not been accelerated beyond its natural progression by that service.  However, the report also related the Veteran's headache disability to an incident in 2000, that was reported in the Veteran's service medical records.  The Veteran's service medical records include multiple reports that the Veteran's headache disability began in the summer of 2000, when the Veteran sustained a heat injury at Fort McClellan, Alabama.  It was reported that the Veteran was hospitalized at the time due to this injury.

The Veteran's service personnel records are not associated with the claims file, but the available evidence of record indicates that, in the summer of 2000, the Veteran was serving in the Alabama National Guard.  That service is consistent with the Veteran being present at Fort McClellan at that period of time, and is also suggestive that the Veteran's initial heat injury may have occurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Indeed, there is no evidence of record that the Veteran would have had any reason to be at Fort McClellan in 2000, except in connection with service in the Alabama National Guard.  However, as the evidence of record does not provide the dates corresponding to the Veteran's periods of National Guard duty, it is impossible for the Board to determine whether the Veteran's heat injury at Fort McClellan occurred during a period of ACDUTRA or INACDUTRA.

When a claim for service connection is based on a period of ACDUTRA or INACDUTRA, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  Acciola v. Peake, 22 Vet. App. 320 (2008).  The evidence of record does not indicate that VA has made any attempts to locate the Veteran's service personnel records, nor has it made any attempts to locate any medical records from the Veteran's period of service with the Alabama National Guard.  Accordingly, a remand is required so that an attempt can be made to obtain any National Guard medical records, as well as any service records which would verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center or any other appropriate source, to obtain the Veteran's complete service medical and personnel records for all periods of active, Reserve, and National Guard service, to specifically include Alabama National Guard medical records from 2000 and any records which would allow VA to identify the Veteran's various periods of ACDUTRA and INACDUTRA.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, they are not secured, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain the records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must be given an opportunity to respond.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


